Citation Nr: 1756974	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  12-17 472	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a heart disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 1967.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Lincoln, Nebraska.  

The Veteran appeared at a September 2013 Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  


FINDING OF FACT

On July 3, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran, through his authorized representative, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  

Specifically, the Veteran's representative submitted a July 2017 statement indicating the Veteran wished to "withdraw his pending appeal at the Board of Veterans Appeals."  Currently the Veteran's claim of entitlement to service-connection for a heart disability is the only issue pending before the Board.  The Veteran had previously submitted a May 2017 VA Form 9 requesting a Board hearing for the issue of entitlement to a total disability rating based on unemployability (TDIU).  However, in a June 2017 e-mail the Veteran's representative sought, and was provided with, a grant of TDIU at the regional office level prior to the claim's certification to the Board.  Thus, indicating the Veteran's representative did not consider the claim of entitlement to TDIU to be pending before the Board.  In a June 2017 rating decision the regional granted the claim of entitlement to TDIU and thus this claim was never certified to the Board.  As such, the instant appeal is the only issue currently pending before the Board.  Accordingly, the Board finds the Veteran, through his representative, has withdrawn his appeal for entitlement to service connection for a heart disability and therefore the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
M.E. LARKIN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


